Name: Regulation (EU, Euratom) NoÃ 741/2012 of the European Parliament and of the Council of 11Ã August 2012 amending the Protocol on the Statute of the Court of Justice of the European Union and Annex I thereto
 Type: Regulation
 Subject Matter: political framework;  EU institutions and European civil service;  justice;  politics and public safety
 Date Published: nan

 23.8.2012 EN Official Journal of the European Union L 228/1 REGULATION (EU, EURATOM) No 741/2012 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 August 2012 amending the Protocol on the Statute of the Court of Justice of the European Union and Annex I thereto THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first and second paragraphs of Article 257 and the second paragraph of Article 281 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Having regard to the request of the Court of Justice, Having regard to the opinion of the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) In order to increase the participation of all the Judges in the decisions of the Grand Chamber of the Court of Justice, there should be an increase in the number of Judges who may participate in the Grand Chamber, and the automatic participation of all of the Presidents of the chambers of five Judges should cease. (2) Corresponding adjustments should be made to the quorum of the Grand Chamber and of the full Court. (3) The increasing responsibilities of the President of the Court of Justice and of the President of the General Court require the establishment in each of those Courts of an office of Vice-President in order to assist the President in carrying out those responsibilities. (4) As a consequence of the progressive expansion of its jurisdiction since its creation, the number of cases before the General Court has been steadily increasing. (5) The number of cases brought before the General Court exceeds the number of cases disposed of each year, resulting in a significant increase in the number of cases pending before that Court and an increase in the duration of proceedings. (6) There is a continuing need to tackle delays arising from the heavy workload of the General Court, and it is, therefore, appropriate to work towards putting in place appropriate measures by the time of the partial renewal of the membership of that Court in 2013. (7) With a view to the partial renewal of the Court of Justice on 7 October 2012 and in accordance with the letter of the President of the Court of Justice of the European Union of 8 May 2012, as a first step, only amendments to the Statute concerning the organisation of the Court of Justice and the General Court should be adopted. Examination of the part of the request on the membership of the General Court submitted by the Court of Justice should be reserved for a later stage. (8) In view of the urgent need to find a solution that guarantees its proper functioning, the amendments concerning the Civil Service Tribunal should be adopted together with the amendments concerning the Court of Justice. (9) In order to enable the specialised courts to continue to function satisfactorily in the absence of a Judge who, while not suffering from disablement deemed to be total, is prevented from participating in the disposal of cases for a lengthy period of time, provision should be made for the possibility of attaching temporary Judges to those courts. (10) Protocol No 3 on the Statute of the Court of Justice of the European Union and Annex I thereto should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Protocol No 3 on the Statute of the Court of Justice of the European Union is hereby amended as follows: (1) the following Article is inserted: Article 9a The Judges shall elect the President and the Vice-President of the Court of Justice from among their number for a term of three years. They may be re-elected. The Vice-President shall assist the President in accordance with the conditions laid down in the Rules of Procedure. He shall take the Presidents place when the latter is prevented from attending or when the office of President is vacant.; (2) in Article 16, the second paragraph is replaced by the following: The Grand Chamber shall consist of 15 Judges. It shall be presided over by the President of the Court. The Vice-President of the Court and, in accordance with the conditions laid down in the Rules of Procedure, three of the Presidents of the chambers of five Judges and other Judges shall also form part of the Grand Chamber.; (3) in Article 17, the third and fourth paragraphs are replaced by the following: Decisions of the Grand Chamber shall be valid only if 11 Judges are sitting. Decisions of the full Court shall be valid only if 17 Judges are sitting.; (4) in Article 20, the fourth paragraph is replaced by the following: The oral procedure shall consist of the hearing by the Court of agents, advisers and lawyers and of the submissions of the Advocate-General, as well as the hearing, if any, of witnesses and experts.; (5) in Article 39, the second paragraph is replaced by the following two paragraphs: The powers referred to in the first paragraph may, under the conditions laid down in the Rules of Procedure, be exercised by the Vice-President of the Court of Justice. Should the President and the Vice-President be prevented from attending, another Judge shall take their place under the conditions laid down in the Rules of Procedure.; (6) in Article 47, the first paragraph is replaced by the following: The first paragraph of Article 9, Article 9a, Articles 14 and 15, the first, second, fourth and fifth paragraphs of Article 17 and Article 18 shall apply to the General Court and its members.; (7) in Article 62c, the following paragraph is added: The European Parliament and the Council, acting in accordance with Article 257 of the Treaty on the Functioning of the European Union, may attach temporary Judges to the specialised courts in order to cover the absence of Judges who, while not suffering from disablement deemed to be total, are prevented from participating in the disposal of cases for a lengthy period of time. In that event, the European Parliament and the Council shall lay down the conditions under which the temporary Judges shall be appointed, their rights and duties, the detailed rules governing the performance of their duties and the circumstances in which they shall cease to perform those duties.. Article 2 In Article 2 of Annex I to Protocol No 3 on the Statute of the Court of Justice of the European Union, the existing text becomes paragraph 1 and the following paragraph is added: 2. Temporary Judges shall be appointed, in addition to the Judges referred to in the first subparagraph of paragraph 1, in order to cover the absence of Judges who, while not suffering from disablement deemed to be total, are prevented from participating in the disposal of cases for a lengthy period of time.. Article 3 This Regulation shall enter into force on the first day of the month following that of its publication in the Official Journal of the European Union. Points 1, 2, 3, 5 and 6 of Article 1 shall apply from the first occasion when the Judges are partially replaced, as provided for in the first paragraph of Article 9 of Protocol No 3 on the Statute of the Court of Justice of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 2012. For the European Parliament The President M. SCHULZ For the Council The President A. D. MAVROYIANNIS (1) Position of the European Parliament of 5 July 2012 (not yet published in the Official Journal) and decision of the Council of 24 July 2012.